1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RELMON H. DAVIS III,                             )   Case No.: 1:18-cv-00607-JLT (PC)
                                                      )
12                  Plaintiff,                        )   ORDER TO ASSIGN DISTRICT JUDGE; AND
                                                      )
13          v.                                        )   FINDINGS AND RECOMMENDATIONS TO
                                                      )   DISMISS SECOND AMENDED COMPLAINT
14   DAVE DAVEY, et al.,
                                                      )   WITHOUT LEAVE TO AMEND
15                  Defendants.                       )
                                                      )   (Doc. 12)
16                                                    )
                                                      )   FOURTEEN-DAY DEADLINE
17
18          Plaintiff has filed a second amended complaint alleging that despite a new regulation

19   permitting him to maintain certain items in his possession, the prison’s Security Housing Unit property

20   officer denied him this privilege and disposed of his items. Because this is the third time that plaintiff

21   has asserted this noncognizable claim, the Court will recommend that the pleading be dismissed

22   without leave to amend.

23   I.     Screening Requirement

24          The Court is required to screen complaints brought by inmates seeking relief against a

25   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

                                                          1
1    “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

2    dismiss the case at any time if the court determines that . . . the action or appeal . . . fails to state a

3    claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

4    II.     Pleading Standard

5            A complaint must contain “a short and plain statement of the claim showing that the pleader is

6    entitled to relief . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

7    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

8    do not suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

9    550 U.S. 544, 555 (2007)), and courts “are not required to indulge unwarranted inferences,” Doe I v.

10   Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

11   omitted). While factual allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at

12   678.

13           Prisoners may bring § 1983 claims against individuals acting “under color of state law.” See 42

14   U.S.C. § 1983, 28 U.S.C. § 1915(e) (2)(B)(ii). Under § 1983, Plaintiff must demonstrate that each

15   defendant personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930,

16   934 (9th Cir. 2002). This requires the presentation of factual allegations sufficient to state a plausible

17   claim for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.

18   2009). Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

19   construed and to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

20   2010) (citations omitted), but nevertheless, the mere possibility of misconduct falls short of meeting

21   the plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

22   III.    Plaintiff’s Allegations

23           Plaintiff brings this action for conduct occurring while he was housed at California State Prison

24   in Corcoran, California. He names as defendants Warden Davey, Lieutenant K. Dicks, Assistant

25   Warden J. Vanderpool, Correctional Counselor P. Sanches, and SHU Property Officer M. Magana.

26           Plaintiff’s allegations may be fairly summarized as follows:

27           Plaintiff alleges that M. Magana confiscated certain personal property that plaintiff claims he

28   was permitted to keep, including personal artwork, food, and legal papers. He seeks compensation for

                                                            2
1    the loss of his personal property and punitive damages.

2           Plaintiff also asserts a new due process claim premised on conduct occurring in the context of a

3    Rules Violation Report hearing. Plaintiff accuses the hearing officer K. Dicks of ignoring plaintiff’s

4    postponement request, and defendants Sanches and Vanderpool of ignoring this alleged due process

5    violation when they ordered him to the SHU.

6    IV.    Discussion

7           A.      Fourteenth Amendment Due Process

8           Plaintiff repeats his claim that defendant Magana’s disposal of plaintiff’s personal property

9    violates plaintiff’s due process rights. This will be the Court’s third time informing plaintiff that these

10   allegations do not state a due process claim.

11          A state may create liberty interests protected by the Due Process Clause through enacting prison

12   regulations. Sandin v. Conner, 515 U.S. 472, 483–484 (1995). These interests are “generally limited to

13   freedom from restraint which, while not exceeding the sentence in such an unexpected manner as to

14   give rise to protection by the Due Process Clause of its own force, nonetheless imposes atypical and

15   significant hardship on the inmate in relation to the ordinary incidents of prison life.” Id. at 484

16   (citations omitted). Due Process claims pertaining to property interests are therefore analyzed distinctly

17   from liberty interests. See Davis v. Martel, 481 Fed.Appx. 372, 373 (9th Cir. 2012); Dennison v. Ryan,

18   522 Fed. Appx. 414, 417 (9th Cir. 2013). Plaintiff’s allegations pertain to a deprivation of property and

19   not a limitation on freedom from restraint, and thus do not implicate a liberty interest.

20          Where a deprivation of property is “caused by conduct pursuant to established state procedure,

21   rather than random and unauthorized action,” an inmate’s Fourteenth Amendment Due Process rights

22   may be violated. Hudson v. Palmer, 468 U.S. 517, 532 (1984) (citing Logan v. Zimmerman Brush Co.,

23   455 U.S. 422, 436 (1982)). However, an unauthorized deprivation of property, whether intentional or

24   negligent, does not constitute a violation of the Due Process Clause if a meaningful postdeprivation

25   remedy for the loss is available. Hudson, 468 U.S. at 533. “California Law provides an adequate

26   postdeprivation remedy for any property deprivations.” Barnett v. Centoni, 31 F.3d 813, 816–817 (9th

27   Cir. 1994) (citing Cal. Gov’t Code §§ 810-895). Therefore, there is generally no violation of the Due

28   Process Clause resulting from unauthorized property deprivation in California prisons.

                                                          3
1           A deprivation of legal materials, however, can amount to a due process violation if the

2    deprivation substantially frustrated efforts to appeal a conviction. DeWitt v. Pail, 366 F.2d 682, 686

3    (9th Cir. 1966); see also Jones v. Lopez, 68 Fed. App’x. 798, 799 (9th Cir. 2003) (“[a] prison official’s

4    destruction of legal materials could constitute a denial of meaningful access to the courts”). However, a

5    “temporary deprivation of an inmate’s legal materials does not, in all cases, rise to a constitutional

6    deprivation. Vigliotto v. Terry, 873 F.2d 1201, 1202–1203 (9th Cir. 1989).

7           Plaintiff has once again failed to allege facts that, if accepted as true, indicate that the alleged

8    deprivation of property he suffered resulted from an action authorized by established state procedure. In

9    the two prior screening orders, the Court instructed plaintiff that an unauthorized deprivation of

10   property, whether negligent or intentional, does not violate the Due Process Clause if there exists a “a

11   meaningful postdeprivation remedy for the loss.” The Court also instructed plaintiff that state law

12   provides an adequate post-deprivation remedy in the form of California’s Government Claims Act.

13   Because it now appears that plaintiff is not able to allege new facts sufficient to state an adequate

14   Fourteenth Amendment due process claim, the Court will recommend that this claim be dismissed

15   without leave to amend.

16          B.      New Claim and Defendants

17          In addition to the foregoing, plaintiff’s second amended complaint adds a new claim against

18   several new defendants regarding an RVR hearing – this despite having been specifically informed in

19   the last screening order that he may not change the nature of this suit by adding new, unrelated claims.

20   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints). Accordingly, the

21   Court declines to consider these new claims here. Plaintiff may reassert them by filing a new case.

22   V.     Conclusion

23          For the reasons set forth above, plaintiff fails to state a cognizable claim in the second

24   amended complaint, and the Court finds that granting plaintiff leave to amend his complaint would be

25   futile. See Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave

26   to amend when amendment would be futile.”).

27          It is therefore ORDERED that a district judge be assigned to this case; and

28          The Court RECOMMENDS that this case be dismissed with prejudice.

                                                          4
1            These findings and recommendations will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after

3    being served with these findings and recommendations, any party may file written objections with the

4    court and serve a copy on all parties. The document should be captioned “Objections to Magistrate

5    Judge's Findings and Recommendations.” Any response to the objections shall be filed and served

6    within seven days after service of the objections. The parties are advised that failure to file objections

7    within the specified time may result in waiver of the right to appeal the district court’s order. Martinez

8    v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the objections, the party may address whether a certificate

9    of appealability should issue in the event an appeal of the judgment in this case is filed. See Rule 11,

10   Rules Governing § 2254 Cases (the district court must issue or deny a certificate of appealability when

11   it enters a final order adverse to the applicant).

12
13   IT IS SO ORDERED.

14       Dated:     February 28, 2019                           /s/ Jennifer L. Thurston
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          5
